Citation Nr: 0401498	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether the veteran's reduction in service connected 
compensation from July 12, 2000, to December 1, 2000, due to 
incarceration, was proper.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which found that the veteran was incarcerated 
from May 12, 2000, to December 1, 2000, and therefore reduced 
his benefits from July 12, 2000, to December 1, 2000, to a 
10% rate, due to his incarceration.  


FINDINGS OF FACT 

1.	On May 12, 2000, the veteran was incarcerated at the 
Central Regional Jail in Sutton, West Virginia, for a 
felony offense.  The veteran was incarcerated at that 
time because he broke the conditions of his home 
confinement.

2.	On August 9, 2000, the veteran was involuntarily 
committed to a State hospital, as he was found not 
competent to stand trial.

3.	On December 1, 2000, the veteran was found to be 
competent, and was returned to home confinement.

4.	During the period of incarceration and hospitalization, 
the veteran was assigned VA compensation benefits at the 
rate of 100%.

5.	On the basis of the veteran's incarceration and 
subsequent involuntary commitment, the RO reduced the 
veteran's compensation benefits beginning on the 61st 
day of incarceration (July 12, 2000), and continuing 
until December 1, 2000, when the veteran was returned to 
home confinement.




CONCLUSIONS OF LAW

1.  The reduction of compensation benefits for the period of 
incarceration from July 12, 2000, to August 8, 2000, was 
proper. 38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 C.F.R. § 
3.665 (2003).

2.  The reduction of compensation benefits for the period of 
hospitalization from August 9, 2000, to December 1, 2000, was 
not proper as he was not "incarcerated in a penal 
institution" during that time.  38 U.S.C.A. §§ 1114(a), 5313 
(West 2002); 38 C.F.R. § 3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Because the 
law, and not the evidence, is dispositive of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
However, the Board points out that the record reflects that 
the veteran and his representative were provided with a copy 
of the appealed November 2000 rating action, and were 
provided a Statement of the Case dated January 2003.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus it 
appears all assistance and notice required has been provided, 
and especially in light of the partially favorable decision 
below, the Board can proceed.  See Quartucccio v. Principi, 
16 Vet. App. 183 (2002).


The Law

Section 5313 of title 38 U.S.C.A. and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part:

Any person who is entitled to compensation who is 
incarcerated in a State penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.




Analysis

In order for the statutory and regulatory limitations to take 
effect in this case and to legally support withholding of 
compensation benefits by VA, four prerequisites must be 
established: incarceration, in a State penal institution, in 
excess of 60 days, and for conviction of a felony.

The record shows that, on May 12, 2000, the veteran was 
incarcerated at the Central Regional Jail in Sutton, West 
Virginia, for a felony offense.  The veteran had apparently 
been convicted of a third offense of DUI, which carries a 
prison sentence of 1-3 years, but was on probation and home 
confinement, when he broke his home confinement and was sent 
to jail.  Court records indicate that the veteran was sent 
from that facility to Sharp State Hospital on August 9, 2000, 
because the Court found that the veteran was not competent to 
stand trial at that time, but that it was likely that the 
veteran could attain competency if given additional treatment 
at a mental health facility.  A December 1, 2000, Court order 
indicated that the veteran had been found competent.  The 
veteran was reassigned to home confinement on December 1, 
2000, directly from that hospital facility.  A Court order 
dated December 27, 2000 found that the veteran, counting his 
time in jail, his time in a State Hospital, and his time in 
home confinement, had served a year of confinement, and was 
then released from home confinement.

The RO found, because the Court judge had ordered the veteran 
placed in the hospital, to determine if he was competent 
stand trial, and because the Court judge counted the time the 
veteran spent in this hospital toward his incarceration time, 
that the veteran should had been considered incarcerated from 
May 12, 2000, until he was discharged from the hospital and 
returned to home confinement in December 1, 2000, such that 
his service connected benefits should have been reduced 
during that time as per 38 C.F.R. § 3.655.  This resulted in 
a reduction of benefits from July 12, 2000 to December 1, 
2000.

The Board notes that, from May 12, 2000, until August 8, 
2000, there is no question that the veteran was in jail.  The 
evidence clearly shows that the veteran, during that time, 
was incarcerated in Central Regional Jail for a felony 
offense.   Furthermore, that time period is clearly greater 
than 60 days, such that the four requisites for a reduction 
in service connected compensation due to incarceration under 
38 C.F.R. § 3.665 were met.  The reduction was properly 
initiated on July 12, 2000.

The veteran appears to be arguing however, that from August 
9, 2000, until December 1, 2000, when the veteran was ordered 
to be placed in the Sharpe State Hospital to determine his 
competency to stand trial, he was not incarcerated in a 
"State penal institution", and that therefore, during that 
time period, 38 C.F.R. § 3.665 would not apply, and that 
therefore his service connected benefits should not have been 
reduced due to incarceration for that time period.

A thorough review of the applicable regulations and statutes 
fails to provide any VA definition of a "State penal 
institution".  However, the Board does note that the statue 
indicates that the term "release from incarceration" 
includes participation in a work release or halfway house 
program, parole, and completion of sentence.  38 C.F.R. § 
3.665(b) (2002).

Taking into account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that, from 
August 9, 2000, until December 1, 2000, the veteran was not 
incarcerated in a "penal institution," and that therefore 
his benefits for that time period should not be reduced due 
to incarceration.  In this regard, the Board finds probative 
the definition of "release from incarceration", which 
includes a work release or halfway house program.  The Board 
is of the opinion that, in this case, commitment by the Court 
to a hospital is even further removed from the concept of 
incarceration than participation in a work release or halfway 
house program, and that therefore logically the veteran's 
hospitalization should also be considered a release from 
incarceration.  While this time may have counted toward his 
total sentence, this is not determinative.  Presumably time 
spent in a halfway house program would count toward 
completion of a sentence.

Furthermore, the Board notes the plain meaning of the term 
"penal institution", which is defined as "an institution 
where persons are confined for punishment and to protect the 
public".  WordNet (r) 1.6, (c) 1997 Princeton University.  
Considering that the veteran was confined in a hospital for 
the determination of his competency, and not for punishment 
or to protect the public, the Board again finds that the 
veteran's hospitalization, from August 9, 2000 until December 
1, 2000, does not constitute incarceration, such that 
38 C.F.R. § 3.665 applies.

Therefore, the Board finds that, for the period July 12, 
2000, which is 61 days after the veteran's date of 
incarceration, May 12, 2000, until August 8, 2000, the 
reduction of the veteran's service connected compensation, 
due to incarceration, was proper, as the veteran met all 
legal requirements for reduction under 38 C.F.R. § 3.655.  
However, from August 9, 2000, forward, the Board finds that 
the veteran was not incarcerated in a "penal institution", 
such that this statute does not apply, and the veteran's 
benefits should be reinstated from that time.


ORDERS

For the time period May 12, 2000, through August 8, 2000, the 
reduction of the veteran's service connected compensation, 
due to incarceration, was proper (effective July 12, 2000).

For the time period from August 9, 2000 to December 1, 2000, 
the reduction of the veteran's service connection 
compensation, due to incarceration, was improper and those 
benefits should be restored.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



